 

 

 

 

 

 

 

 

 

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT DOC #:
SOUTHERN DISTRICT OF NEW YORK DATE FILED: 41/1/2020
x |
AMENDED
USA, SCHEDULING
ORDER
- against -
19 Cr. 916-01 (NSR)
YOSEF ZIEGLER,
Defendant(s).
= -- X
ROMAN, D.J.:

The above case is scheduled for De Novo Bail Review teleconference on

April 2, 2020 at 10:00 am.

****PLEASE NOTE THE CHANGE IN THE SECURITY CODE.****

To access the teleconference, please follow these directions: (1) Dial the
Meeting Number: (877) 336-1839; (2) Enter the Access Code:1231334#; (3) Press
pound (#) to enter the teleconference as a guest; (4) Enter the Security Code:
0916#. Please note that if you arrive to the teleconference before Chambers, you
must wait on hold between Steps 3 and 4. Once Chambers enters the teleconference,
you will then be prompted to enter the Security Code.

In preparation for and while engaging in a teleconference, please follow these
guidelines:

1. Use a landline whenever possible.

2. Use handset rather than speakerphone.

3. Identify yourself each time you speak.
4. Be mindful that, unlike in a courtroom setting, interrupting can render both
speakers unintelligible.

5. Mute when not speaking to eliminate background noise, i.e., dog barking,
kids playing, sirens, papers shuffling, emails pinging, drinking, breathing. It all
comes through. This will also prevent interruptions.

6. Avoid voice-activated systems that don’t allow speaker to know when
someone else is trying to speak and they cut off the beginning of words.

7. Spell proper names.

8. Have judge confirm reporter is on the line.

9. If someone hears beeps or musical chimes, that means someone has either
come in or left the conference. Please be aware that the judge may need to clarify
that the reporter has not lost the line. (This has happened before, and the reporter had
to dial back in and tell the judge the last thing that the court reporter transcribed.)

SO ORDERED.
Dated: White Plains, New York aa - a
April 1, 2020 . =

 

Hon-Weélson S. Roman, U.S.DJ.
